322 F.2d 249
TURNER & BLANCHARD, INC., Libellant, Appellee,v.The S.S. EMILIA and A. H. Bull Steamship Co., et al.,Respondent, Lydon Webberet al., and Maritime FoodCorporation, Appellants.
No. 411, Docket 28293.
United States Court of Appeals Second Circuit.
Argued June 20, 1963.Decided June 28, 1963.

Before MOORE, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
Order of May 21, 1963, insofar as appealed, affirmed.  'Service rendered to the ship after arrest, in aid of the discharge of cargo, and afterward pending the sale, necessarily inured to their (lienors) benefit, for it contributed to the creation of the fund now available to them.'  The district court had jurisdiction 'to require that expenses which have contributed either to the preservation or creation of the fund in its custody shall be paid before a general distribution among those entitled to receive it.'  New York Dock Co. v. The Poznan, 274 U.S. 117, 121, 47 S. Ct. 482, 484, 71 L. Ed. 955 (1927).  The district court is requested to proceed with all reasonable and feasible dispatch.  Mandate shall issue forthwith.


2
Howard Schulman, New York City (Arthur Abarbanel, New York City, of counsel), for appellants Lydon Webber, et al.


3
David I. Gilchrist, New York City, for appellant Maritime Food Corporation.


4
Foley & Grainger, New York City (Walter A. Darby, Jr., Robert P. Whelan, New York City, of counsel), for appellant Merritt-Chapman & Scott Corporation.


5
Julius L. Goldstein, New York City, for appellee Turner & Blanchard, Inc.


6
Kirlin, Campbell & Keating, New York City (Clement C. Rinehart, New York City, of counsel), for appellee Caltex (India) Ltd.


7
Dunn & Zuckerman, New York City (James F. Dunn, New York City, of counsel), for appellee Republic of Pakistan.


8
Louis E. Greco, Attorney in Charge, Admiralty and Shipping Section, Department of Justice, New York, N.Y.  (Joseph P. Hoey, U.S. Atty. for the Eastern District of New York, Brooklyn, N.Y., of counsel), for appellee United States of America.